DETAILED ACTION
This action is in response to applicant’s amendment filed on 25 February 2022.  Claims 1-20 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-15, 17-19, and 22-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sierra Wireless (hereinafter Sierra-3GPP) (“NB-IOT Pre-Configured UL Resources Design Considerations”; 3GPP; R1-1910525).
Regarding claims 1 and 11, Sierra-3GPP discloses a method for a User Equipment (UE), comprising:
receiving a first signaling to configure a preconfigured uplink resource (PUR) to be used in a cell { (see pg. 7, par. 4, observation 4) }; and
determining whether to use the PUR in the cell at least based on whether a timing advance is valid, wherein whether the timing advance is valid is based on at least a difference between a first measurement result and a second measurement result, and wherein the second measurement result is derived from at most a number of beams of the cell with highest measurement quality { (see pg. 4, section 6, par. 1-4), where the system provides cells with RAN (e.g., radios transmitting for cell layout (see section 6 ‘Table 1’ & option 2) and performs multiple measurement for comparison (see section 6 ‘Table 1’ & option 2) }.
Regarding claims 2 and 12, Sierra-3GPP discloses the method of claim 1, wherein the first measurement result is derived at a first timing and the second measurement result is derived at a second timing { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 3 and 13, Sierra-3GPP discloses the method of claim 2, wherein the first timing or the second timing is when the UE obtains the timing advance { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 4 and 14, Sierra-3GPP discloses the method of claim 2, wherein the first timing or the second timing is when the UE receives a RRCRelease message or performs a procedure for transiting state from RRC_CONNECTED to RRC_INACTIVE { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 5 and 15, Sierra-3GPP discloses the method of claim 2, wherein the first timing or the second timing is when the UE determines whether to use the PUR { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 6 and 16, Sierra-3GPP discloses the method of claim 1, wherein the first measurement result is derived from at most the number of beams of the cell with highest measurement quality { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 7 and 17, Sierra-3GPP discloses the method of claim 1, wherein measurement quality of each beam used to derive the second measurement result is above a threshold { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 8 and 18, Sierra-3GPP discloses the method of claim 1, wherein the first measurement result is derived from a single beam, of the cell, where to receive a second signaling to adjust the timing advance or a third signaling to schedule the second signaling { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 9 and 19, Sierra-3GPP discloses the method of claim 1, wherein the first measurement result or the second measurement result is derived from a single beam, of the cell, with highest measurement quality when the UE receives a second signaling to adjust the timing advance or a third signaling to schedule the second signaling { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.
Regarding claims 10 and 20, Sierra-3GPP discloses the method of claim 1, wherein the first measurement result and the second measurement result are derived from different beams of the cell { (see pg. 4, section 6, par. 1-4; pg. 7, par. 4, observation 4) }.











Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
03 June 2022